Citation Nr: 1237015	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a disability of the prostate.

2. Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate and right wrist disabilities.  The August 2008 rating decision and April 2010 statement of the case indicate that service treatment and personnel records were at one time associated with the claims file and available for review.  A document in the file indicates these records were received by the RO in May 2008.  Unfortunately, these records are no longer associated with the claims file; therefore a remand is necessary so that the service records can be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to locate the Veteran's service treatment and personnel records and again associate them with the claims file.  If it is determined that the service records are missing, then make requests to appropriate sources for copies of such records and allow the Veteran to submit copies of any records he may have in his possession.

Requests should be made until it is determined that additional requests would be futile.  All requests and responses, positive and negative, should be associated with the claims file.

2. Complete any additional development deemed necessary.

3. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

